          Case 1:18-cv-02350-MHC-JSA Document 24 Filed 11/29/18 Page 1 of 3
           Case 1:18-cv-02350-MHC-JSA Document 21 Piled 11/02/18 Page 1 of 3
                          NOTICE OF LAWSUIT AND RE QUEST FOR
                             WAIVER OF SERVICE OF SUMMONS

TO: MARKENNIS JACKSON                                  Civil Action No.    1:18-CV-2350-MRC-JSA
    1615 Bridge Mill Dr. SE
    Apt. J Marietta, GA 30067-3849                     WILLIAM STEVEN ROBINSON




        A lawsuit has been commenced against you (or the entity on whose behalf you are addressed). A copy
of the complaint is attached to this notice. It has been filed in the United States District Court for the Northern
District of Georgia, Atlanta Division, and has been assigned the above case number. The enclosed Complaint
WAIVER OF SERVICE OF SUMMONS form are served pursuant to Rule 4(d) of the Federal Rules of Civil
Procedure.

        This is not a formal summons or notification from the court, but rather my request that you sign and
return the enclosed waiver of service in order to save the cost of serving you with a judicial isummons and an
additional copy of the complaint. The cost of service will be avoided if the United States District Court Clerk's
Office receives a signed copy of the waiver within 35 days after the date designated below as the date on which
this Notice and Request is sent. I enclose a stamped and addressed envelope (or other means of cost-free return)
for your use. An extra copy of the waiver is also attached for your records.

         If you comply with this request and return the signed waiver, it will be filed with the court and no
summons will be served on you. The action will then proceed as if you had been served on the date the waiver
is filed, except that you will not be obligated to answer the complaint before 60 days from the date designated
below as the date on which this notice is sent (or before 90 days from that date if your address is not in any
judicial district of the United States).

        If you do not return the signed waiver within the time indicated, appropriate steps will be taken to effect
formal service in a manner authorized by the Federal Rules of Civil Procedure and then, to the extent authorized
by those Rules, the court will be asked to require you (or the parry on whose behalf you are addressed) to pay
the full costs of such set-vice. In that connection, please read the statement concerning the duty of parties to
waive the service of the summons, which is set forth on the reverse side of the waiver form.

         If you waive further service YOU MUST COMPLETE, SIGN AND DATE THE WAIVER OF
SERVICE OF SUMMONS form ON ALL COPIES. If you are served on behalf of a corporation, unincorporated
association (including a partnership), or other entity, you must indicate under your signature your relationship
to that entity. If you are served on behalf of another person and you are authorized to receive process, you must
indicate under your signature your authority.

            This portion to be completed by United States District Court Clerk's Office only.

  I affirm that this request is being sent to you on behalf of the plaintiff, this 2nd day of November, 2018.



                                                                     s/ B. Walker
                                                                        Signature (Deputy Clerk)
         Case 1:18-cv-02350-MHC-JSA Document 24 Filed 11/29/18 Page 2 of 3
           Case 1:18-cv-02350-MHC-JSA Document 21 Filed 11/02/18 Page 3 of 3
                      Duty to Avoid Unnecessary Costs of Sez-vice of r.u nmons


       Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary

costs of service of the summons and complaint. A defendant located in the United States who, after being

notified of an action and asked by a plaintiff located in the United States to waive service of `a summons, fails

to do so will be required to bear the cost of such service unless good cause be shown for its failure to sign and

return the waiver.

       It is not good cause for a failure to waive service that a party believes that the complaint is unfounded,

or that the action has been brought in an improper place or in a court that lacks jurisdiction over the subject

matter of the action or over its person or property. A party who waives service of the summons retails all

defenses and objections (except any relating to the summons or to the service of the summons), and may later

object to the jurisdiction of the court or to the place where the action has been brought.

       A defendant who waives service must within the time specified on the waiver form serve on the

plaintiff's attorney (or unrepresented plaintiff) a response to the complaint and must also file a signed copy of

the response with the court. If the answer or motion is not served within this time, a default judgment may be

taken against that defendant. By waiving service, a defendant is allowed more time to answer than if the

summons had been actually served when the request for waiver of service was received.
           Case 1:18-cv-02350-MHC-JSA Document 24 Filed 11/29/18 Page 3 of 3
         Case 1.18-cv-02350-MHC-JSA Document 21 f=iled 11/02/18 Page 2 of 3
This form to be completed by the United States District Court. Clerk's Office and dated and signed by
                                               the Defendant only.




TO:      THE CLERK OF COURT NORTHERN DISTRICT OF GEORGIA on behalf of: JAMES N. HATTIEN, Clerk
                                                                                                   *\--_Qo"Cklk
         WILLIAM ROBINSON (Plaintiff)

        I acknowledge receipt of your request that I waive service of a summons in the action of WILLIAM
ROBINSON vs. MARKENNLSJACKSON, which is case number 1:18-CV-2350-MHC-JSA, in the United States
District Court for the Northern District of Georgia, Atlanta Division. I have also received a copy of the complaint
in the action, two copies of this instrument, and ameans by which I can return the signed waiver to you without
cost to me.

        I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit
by not requiring that I (or the entity of whose behalf I am acting) be served with judicial process in the manner
provided by Rule 4.

        I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the
jurisdiction or venue of the court except for objections based on a defect in the summons or in the service of the
summons.

       I understand that a judgment may be entered against me (or the party on whose behalf I am acting) if an
answer or motion under Rule 12 is not filed with the court and served upon you within 60 days after
11/2/1             , or within 90 days after that date if the request was sent outside the United States.

                                                                             f,
      I aW I                                             ~.~..                 _
Date                                                    Sign er ,Te
                                                        Print
                                                        Typed Name: EAae4enl6                 r,
                                                                         [as
                                                                         [of
